Citation Nr: 1745319	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-46 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971, to include service in the Republic of Vietnam. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  A travel Board hearing was held before the undersigned in September 2011.  A transcript of this hearing is of record.

In September 2013 the Board remanded for further development the issues of service connection for a skin disability and for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In a rating decision in July 2014 service connection for PTSD was granted, which was a full grant of the benefit sought.  Thus this issue is no longer in appellate status.  

In July 2017 the Board sent the Veteran a letter advising him that in December 2013 he submitted an unsigned VA Form 21-22 designating Disabled American Veterans as his representative.  The Veteran was advised that if he did not submit the signed form within 30 days it would be assumed that he wanted to represent himself.  As the Veteran has not submitted the form, he is considered unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board instructed that the Veteran be afforded a VA skin examination in order for the examiner to determine whether he has a skin disability that is related to service, to include the diagnosis of treatment for tinea versicolor therein.  On VA examination in June 2014, the examiner noted that the Veteran had a diagnosis of tinea corporis, which was resolved.  The examiner opined that the Veteran's skin disability was less likely than not incurred in or caused by service.  In providing a rationale, the examiner noted that the Veteran was treated for a skin condition once during service in June 1970.  He concluded that the medical evidence is insufficient to establish a nexus between the Veteran's resolved tinea corporis and service.  

However, the examiner's opinion is factually inaccurate as the Veteran during service was treated on multiple occasions for a skin disability.  Service treatments records in June 1970, September 1970, and October 1970 show that the Veteran was treated for tinea versicolor as well as for a rash, including on his neck and face.  The United States Court of Appeals for Veterans Claims has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, although the Veteran's skin disability was in remission on the July 2014 VA examination, subsequent VA treatment records in August 2015 show that the Veteran was treated for a rash causing pruritis that was likely consistent with dermatitis and eczema.  In November 2015 he was treated for skin patches referred to as "ekg" patches.  Thus the Veteran should be afforded a new VA skin examination to determine whether he currently has a skin disability that is due to his active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disability.  The examination should be scheduled during a period of claimed exacerbation, which the Veteran indicated occurs during hot weather.  The claims file should be provided to the examiner for review in conjunction with the examination. 

After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all skin disabilities that presently exist or that have existed during the appeal period.  The examiner is asked to comment on VA treatment records that show that in August 2015 the Veteran was treated for a rash causing pruritis that was likely consistent with dermatitis and eczema and in November 2015 he was treated for skin patches referred to as "ekg" patches.  The significance, if any, of the past diagnoses of tinea corporis should also be discussed.

b.) For each identified skin disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise etiologically related to his active service.  

In rendering the opinion the examiner is asked to address the Veteran's contention that he has had a skin rash since service in Vietnam, particularly during hot weather.  See September 2011 Board hearing transcript.  The examiner also is asked to comment on service treatment records that show that in June 1970, September 1970, and October 1970 the Veteran was treated for tinea versicolor as well as for a rash, including on his neck and face.  
   	
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

